979 So. 2d 1130 (2008)
Demetria Q. MOORE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-1330.
District Court of Appeal of Florida, First District.
April 14, 2008.
Nancy A. Daniels, Public Defender, Carl S. McGinnes, Assistant Public Defender, and Glen P. Gifford, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Philip W. Edwards, Assistant Attorney General, and Elizabeth Fletcher Duffy, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
On direct appeal, we affirm Demetria Moore's judgments and sentences in circuit court case numbers 2004-CF-3268 and 2005-CF-5311 without reaching any issue she raises under Florida Rule of Criminal Procedure 3.800(c).
Affirmed.
DAVIS, BENTON, and THOMAS, JJ., concur.